Order, Family Court, New York County (Judith Sheindlin, J.), entered June 28, 1995, which dismissed respondent’s application for a downward modification of child support, unanimously affirmed, without costs.
Family Court correctly held that the parties’ stipulation, approved by the Superior Court of Puerto Rico in August 1994, resolved any issues raised by respondent’s application for downward modification made in March 1994. In any event, even if we were to deem the instant application as one newly made after approval of the stipulation (cf, Matter of Funt v Funt, 65 NY2d 893), we would find no change in respondent’s circumstances since that time warranting a downward modification. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.